The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2015

                                       No. 04-15-00295-CR

                                       Gary Lee AVANT,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5555
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal was filed June 16, 2015, and the reporter’s was
completed and filed August 10, 2015. In accordance with Rule 38.6(a) of the Texas Rules of
Appellate Procedure, appellant’s brief was due thirty days after the later filing, or September 9,
2015. See TEX. R. APP. P. 38.6(a). When the brief was not filed by the due date, the clerk of this
court notified counsel of that fact by letter dated September 14, 2015, as required by Rule
38.8(b)(2). Our letter required appellant’s court-appointed counsel, William L. Baskette, to file a
response within ten days and advised counsel that if he failed to respond satisfactorily, the appeal
would be abated for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2). Mr. Baskette did
not file appellant’s brief or otherwise respond to the court’s letter. Therefore, on September 28,
2015, we abated this appeal and remanded it to the trial court to conduct a hearing to determine
whether appellant still desires to prosecute his appeal and whether counsel has abandoned the
appeal, and to appoint new counsel if warranted. See id.

        On November 4, 2015, appellant and counsel appeared and presented evidence on these
issues. After hearing the evidence, the trial court forwarded a transcript of the hearing, findings
of fact and conclusions of law, and its recommendations to this court. The trial court found that
appellant still desires to prosecute this appeal and that counsel has not abandoned the appeal. The
court denied appellant’s motion to substitute new counsel, and further found attorney William L.
Baskette will file a brief within thirty days of the hearing.

        We reinstate this appeal on the docket of the court and adopt the findings and conclusions
of the trial court. We order William L. Baskette to file the appellant’s brief in this appeal by
December 4, 2015. If Baskette fails to file appellant’s brief by the date ordered, this court may
order him her to appear and show cause why he should not be held in civil or criminal contempt
of this court or otherwise sanctioned.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, as well as by e-mail.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court